

115 HR 6180 IH: Mental Health Care for Children Inhumanely Separated from Parents by the Federal Government Act of 2018
U.S. House of Representatives
2018-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6180IN THE HOUSE OF REPRESENTATIVESJune 21, 2018Ms. Barragán (for herself, Mr. Thompson of Mississippi, Mr. Blumenauer, and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Federal Government to provide mental health services to each child who has been
			 separated from one or more parent as a result of implementation of the
			 Trump Administration’s zero tolerance policy at the United States border,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Mental Health Care for Children Inhumanely Separated from Parents by the Federal Government Act of 2018.
		2.Findings; Sense of Congress
 (a)FindingsCongress finds the following: (1)On April 6, 2018, Attorney General Jeff Sessions announced that the Trump Administration would begin implementing a new zero tolerance policy for immigrants crossing the border into the United States illegally.
 (2)Between April 19 and May 31, 2018, 1,995 children were separated by the Department of Homeland Security from their migrant parents at the border.
 (3)On May 8, 2018, the president of the American Academy of Pediatrics issued a statement opposing separation of children and parents at the border, explaining that highly stressful experiences, like family separation, can cause irreparable harm, disrupting a child’s brain architecture and affecting his or her short- and long-term health. This type of prolonged exposure to serious stress—known as toxic stress—can carry lifelong consequences for children..
 (4)On May 29, 2018, the president of the American Psychological Association issued a statement regarding the traumatic effects of separating immigrant families, explaining that [t]he longer that children and parents are separated, the greater the reported symptoms of anxiety and depression for the children. Negative outcomes for children include psychological distress, academic difficulties and disruptions in their development..
 (b)Sense of CongressIt is the sense of Congress that the separation of children from migrating parents, as is resulting from the Trump Administration’s implementation of the zero tolerance immigration policy, is cruel, inhumane, and harmful to the mental health of separated children.
			3.Mental health services for children separated by the Department of Homeland Security at the border
 (a)In generalThe Federal Government shall, including through contracts with qualified mental health professionals, ensure that—
 (1)beginning not later than 24 hours after a child is separated from one or more parent by the Department of Homeland Security at the United States border, such child receives a mental health assessment by such a professional who is not employed by the Federal Government;
 (2)not later than 24 hours after the date of the enactment of this Act, any child who was separated from one or more parent at the United States border at any time on or after April 6, 2018, shall receive a mental health assessment from such a professional who is not employed by the Federal Government;
 (3)on an ongoing basis and as described in subsection (c), a child described in paragraph (1) or (2) is, subject to subsection (b), provided with mental health services by such a professional regardless of whether such child remains in a detention center or is released to a family member or guardian (provided such child remains in the United States) and an adequate network of such professionals is available nationwide to enable access to such services; and
 (4)100 percent of the costs of such assessment and services provided to a child pursuant to this subsection are covered by the Federal Government, without any cost-sharing or other related obligation with respect to such assessment or services provided to such child.
 (b)Opt-OutAfter release from a detention center, the parent or legal guardian of a child described in subsection (a) may choose for such child to not receive services otherwise made available pursuant to paragraph (3) of such subsection and to not be provided an independent assessment described in subsection (c).
 (c)TerminationOn an annual basis, a child receiving mental health services provided pursuant to subsection (a)(3) shall be subject to an independent assessment by a qualified mental health professional who is not directly involved in the provision of mental health services to such child and who is not employed by the Federal Government to determine whether such child continues to need such services or if such services should be terminated. In the case a determination is made pursuant to the previous sentence that such services should be terminated, the requirements under subsection (a) with respect to such child shall terminate. Prior to the termination of services, the qualified mental health professional involved in the provision of mental health services to such child shall consult the parent or guardian of such child in planning for reducing and then terminating such services.
 (d)Qualified mental health professional definedIn this section, the term qualified mental health professional means a provider of mental health services who is eligible to participate as such a provider under a State plan under the Medicaid program under title XIX of the Social Security Act or under a State child health plan under the Children’s Health Insurance Program under title XXI of such Act and who—
 (1)has training in the treatment of mental illness in children and adolescents; and (2)agrees to maintain patient records for children and adolescents receiving mental health services under this Act in accordance with State and Federal health information privacy and security laws in the same manner and to the same extent as such provider would be required under such laws to maintain such records for such children and adolescents if such children and adolescents were nationals of the United States (as such term is defined in paragraph (22) of section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)).
				